﻿

Allow me at the outset, on behalf of my delegation and on my own behalf, to extend our warm brotherly felicitations to Mr. Garba of Nigeria on his unanimous election to the presidency of the forty-fourth session of the General Assembly. His long-proved record in public and international service, coupled with his bread diplomatic skills and his keen sensitivity to the manifold issues before us, makes him uniquely qualified to guide us ably in our deliberations.
I wish also to take this opportunity to convey to his predecessor, Mr. Dante Caputo, our sincere appreciation of the fine leadership qualities he brought to bear on the conduct of the last session.
We are proud to recognize, as usual, the quiet but effective diplomacy deployed relentlessly by the Secretary-General, Mr. Javier Perez de Cuellar, in both his quest for enduring solutions to the numerous intractable conflicts and his efforts to enhance the awareness of crucial developmental problem. We highly value his unruffled stewardship as he perseveres in steering us carefully away from collision and confrontation towards co-operation and consensus-building.
The changes that are now taking place in the domestic and foreign policies of the countries of eastern Europe have fundamentally affected the climate of international relations. For more than four decades the world has been plunged in divisions and tensions as a result of political polarizations, which has inevitably placed a tremendous burden on mutual respect and concurrence. It was, indeed, an era characterized by a massive build-up of arms and troops as it naturally also embraced regional conflicts and the superiority of national security interests as a political strategy.
The developing countries, closely lumped together as the third world, not only became the ideological, proxies or testing grounds, but were coveted prizes in the underlying politics of the big-Power rivalry.
In the intervening years these poor countries have been alternately confused and exhilarated by the apparent choices open to them, so that often local, social and economic imperatives have been subordinated to broad political initiatives. Even bread-and-butter issues involving basic human needs have lacked the desired focus. In taking stock, therefore, of our past problems we ought to be careful not to be misled by false impressions of accomplishment. The reality is that standards of living dropped, political instability increased and sustained economic growth diminished. In all to many instances this malaise was associated with the absence of reliable infrastructure, inadequate education, chaotic housing and social problems.
It is a relief of some kind that the new perceptions in international relations seem to underscore genuine concessions, relative predictability and enhanced credibility. No one, perhaps, is better qualified than the Soviet leader, Mr. Gorbachev, who convincingly has stated that "Soviet security cannot be achieved at the price of the insecurity of other countries."
All this has serious implications for the many countries with protracted conflicts in their backyards as well as across their borders. Whether lasting settlements to the long-simmering disputes are to be found at the local level, through super-Power co-operation or through the United Nations, this definitely is the most auspicious moment for peace. Let us seize it; let us give peace a chance. We are extremely encouraged by the positive developments in peace-making and peaceful overtures that have been demonstrated everywhere, at both the domestic and the regional level.
The gains thus achieved in the international political arena, both in atmosphere and in substance, ought to be translated into practical action. They need not remain the exclusive preserve of the super-Powers; nor need they be directed only towards political and economic liberalization in the East. It would be inconsistent with moral justice and social equity if the improved climate of East-West relations bred complacency and neglect of third-world issues.
In the words of David Newsom, former Under Secretary of State and current Director of the Institute for the Study of Diplomacy at Georgetown University: "To declare victory new, and to imply that the end of the cold war makes issues in the third world of less relevance, is to ignore regions in which serious global problems have arisen in the past and may again." The African continent faces formidable challenges in the 1990s in its efforts at improving the living standards and quality of life of its populations. The worsening economic performance, against the background of severe drought conditions deteriorating terms of trade, weak international demand and high debt-servicing costs, continues to be a source of grave concern. While the long-term growth prospect has policy implications for improving human capital, mobilizing domestic savings and promoting exports, we need at the same time to give recognition to the inherent structural problems.
Some of .these will be insurmountable so long as external constraints - such as
dwindling export earnings, a dearth of finance for development and the staggering debt-servicing burden - play a major role in the continuing unsatisfactory macro-economic performance of the African economies. These constraints severely limit efforts towards economic restructuring and policy reforms intended to enhance recovery and bring about sustained growth and development.
The adverse effects of the crippling external debts are far-reaching and unfathomable, with debt servicing swallowing up over 40 per cent of export earnings in the case of Africa. According to the Economic Report on Africa, 1989, of the United Nations Economic Commission for Africa:
"The continuing rise in the volume of debt and debt ratio underscores the excessive burden imposed on African economies and their vulnerability to adverse external developments. The proper understanding of African debt crisis, therefore, requires it to be placed within the framework of the concomitant adverse developments in commodity prices and resource flows and the ongoing efforts of adjustment."
At this juncture, we wish to record our profound satisfaction at the timely and generous decisions to cancel the entire outstanding public debts of over 30 African countries by France, Canada, Belgium, Italy and the United States of America. Most of the initiatives designed to alleviate the debt burden seem, regrettably, to share a common strategy linking debt relief or debt rescheduling arrangements to medium-term adjustment programmes, with a strong element of structural reforms, which, in International Monetary Fund (IMF) and World Bank parlance,
"are aimed at reducing economic distortions and financial imbalances". More often than not such a strategy does not achieve the desired objective. Instead, it engenders untold hardship and domestic civil turmoil, not to mention, of course, the  inevitable political dimension of the impact of structural adjustment.
Perhaps it is a matter not so much of deficiency in the strategy as of its true relevance to the level and pattern of development of most developing countries, in particular in Africa, where zero economic growth has been the characteristic trend, despite the presence of the largest per capita number of foreign advisers in the world. That undeniably lies at the heart of the problem. If that is not the case one may well ask why it is that economic and social conditions in Africa today are significantly worse than 25 years ago given the substantial infusions of financial and technical assistance from the World Bank, the IMF and the developed countries.
It is high time, therefore, that the premier international development agencies realized the uniqueness of this group of countries and devised an appropriate, novel philosophical basis and theoretical framework for a specific, far-reaching, responsive and humane development strategy. Needless to say, this requires courage and iconoclastic vision on the part of those institutions. The Belgrade Declaration of the Non-Aligned Movement cautions feat "there can be no stability, nor better prospects for the world without reducing the disparities in the level of global development". We are hopeful reason will prevail to stave off a looming crisis that may engulf an important segment of mankind.
The United Nations can be a useful forum for addressing the grievous nature of this problem, which encompasses virtually every area of life, including agricultural production, industry, economics, finance, trade, education, infrastructure, research, housing and health care. The world continues to seethe under the enduring effects of the thorniest areas of contention, despite the improvement in the international political climate.
In the Middle East, the intifadah in occupied Palestine is now entering its twenty-second month with carnage, brutality and bloodshed continuing unabated. The Palestinians live in a precarious situation of perpetual risk. That the Palestinian problem as yet is not susceptible to dialogue or to a properly structured international conference simply attests to the dismal failure of international diplomacy. 
In our view all alternatives have been tried. In place of practical political
accommodation and early progress towards direct negotiations we ere saddened by the  infusion of yet another deliberate distraction and confusion by Mr. Shamir - this time a tailor-made election proposal which is nothing more than a fait accompli, a deception, indeed a prolongation of the ugly status quo. Naturally, it had to fall on its face. Thanks to Egyptian diplomatic dexterity, President Mubarak, looking for ways to keep the momentum alive, unveiled not an alternative to Shamir*s plan but a 10-point agenda to serve as the basis for comprehensive dialogue. It received wide support from Palestinians, the Israeli Labour Party and the United States Administration. By now, however, we are all aware of its fate; it has become the latest casualty, like the series of peace initiatives, plans and proposals in the past, of the so-called inner cabinet of the Israeli Government.
Under the circumstances one doubts whether Israel will ever move in the direction of peace before violence destroys all prospects of peace. For now it seen* that the only viable policy option left for Israel, in the words of an Israeli Cabinet Minister, is one that promises the continuation of "force, might and beatings".
The widening gulf of mistrust in the Middle East poses serious challenges to the easing of tensions between fee super-Powers. We urge the United States to use its considerable influence over Israel in order to place realistic limits on its recalcitrance. More and more, Israel has become impervious to international outcry and moral crusade, has become increasingly impervious to General Assembly and Security Council resolutions and decisions, and also to international pressures; it is content only in heaping up international wrath. On the contrary, the Palestine Liberation Organization (PLO), the sole representative of fee Palestinian people, has amply demonstrated to the world that it can be a credible partner in an international peace agreement. Its historic policy change embracing the cessation of ail hostilities and acceptance of the two-State principle based on relevant United Nations resolutions, required unequivocal reciprocity by Israel, in accepting the land-for-peace principle and restoring full political rights to the Palestinians, including the right to self-determination.
It is ironic that the opening offered by the PLO should reinforce Israel's intransigence. We believe the PLO position offers a reasonable basis for fairness, equity and justice. Outright rejection of the notion of a Palestinian State is wholly unjustified. Pressing for more and more unilateral concessions by the PLO without corresponding flexibility on the part of Israel would not at all serve the cause of peace.
In Lebanon, urban tank wars and artillery duels have taken their heavy toll on the helpless civilian population. Fourteen years of sectarian civil strife, compounded by proxy wars waged on its soil, have caused untold destruction and suffering and created confusion, division and anarchy. Lebanon's agony is bound to persist until Lebanese authority is fully restored. We fully endorse the initiatives of the Arab League Tripartite Com it tee for the restoration of Lebanon's sovereignty and territorial integrity.
We welcome the positive developments leading to the independence of Namibia. Nearly three decades of continuous diplomatic efforts to overcome the impasse have finally borne fruit, and Namibia will soon take its place among the free nations of the world. From the start of implementation of the United Nations plan for Namibian independence in accordance with Security Council resolution 435 (1978), numerous but inevitable set-backs were encountered: to mention a few, the menace of the Koevoet, the notorious counter-insurgency force, registration irregularity and the lack of secrecy of the ballot box. We however take pride at the reassurance by the South West Africa People's Organisation (SMAPO) of its commitment to peace, human rights and economic pragmatism. Such positive spirit of leadership will pave the way for a genuine national reconciliation.
;
In South Africa, the word "change" is being overplayed on the psyche and emotions of the black majority. The new President continues to assure his country and the world that an era of change lies ahead, whether this is posturing and mere style or a prelude to a fundamental reform programme, the coming months will tell. He has been associated with the introduction and defence of apartheid laws. will he now be the agent of change that the country deeply needs for the release of Nelson Mandela and other political prisoners, and negotiations with the African National Congress of South Africa (WO about a post-apartheid constitution? We are indeed sceptical about his commitment to deliver real change. South Africa remains a country beset by deep mistrust and divisions. Over 3 million black South Africans have been forcibly removed, thus causing intense suffering and social disruption. A common feature of apartheid is the redrawing of boundaries of tribal homelands resulting in deprivation and violent repression often associated with torture, beating and maiming.
Much needs to be done, not least to translate De Klerk*s platitudes and ambiguities into a meaningful reform programme. It is inconceivable, so long as the reprehensible system of apartheid is in place, that it would be feasible to bring voteless blacks into government or even to build a new South Africa with full but unspecified political rights for the black majority.
We strongly urge the scrapping of repressive measures and institutional racism, the end of undiluted minority rule, affirmation of political and economic rights and the creation of democratic institutions. When talking of change or hope, we cannot help reminding ourselves of the immortal prophecy of the late Alan Pa ton, that indefatigable literary giant and anti-apartheid activist who, over 30 years ago, wrote: "South Africa is the kind of country where one is filled with hope on Monday only to be catapulted into utter despair on Tuesday".
With Mr. De Klerk, it is "business as usual" so far. In the absence of genuine and far-reaching reforms, the international community must continue to intensify its pressure for the total abolition of apartheid.
The situation in the Gulf remains unpredictable and vulnerable. The peace process needs a new impetus. We are satisfied that, under the scrutiny of the United Nations peace-keeping forces, the cease-fire is holding and further reckless destruction of property and loss of precious lives have been thwarted. We deeply regret, however, the lack of progress towards the full implementation of Security Council resolution 598 (1987). The prevailing impasse of "no peace and no war" has dangerous implications for sustainable peace in the region, we believe that it is in the interests of both Iraq and Iran to demonstrate more readiness and flexibility to negotiate in good faith, so that the exchange of prisoners of war can proceed and important initiatives leading to the normalisation of relations can be undertaken. 
Djibouti had great hope that the Paris Conference on Kampuchea would bring an end to the conflict and tension, and pave the way for the restoration of full democratic rights to the people. There can be no enduring stability in South-East Asia until foreign forces are totally withdrawn and the Cambodian people is left to determine its own destiny freely. We urge, therefore, a comprehensive peace settlement to the Cambodian question. With respect to Western Sahara, we support the efforts of the United Nations and the Organisation of African Unity directed towards the search for a durable solution to the problem.
 We are a few months away from the second anniversary of the conclusion of the Geneva Agreements on Afghanistan and there are as yet no prospects for peace in sight. We believe that peace and tranquillity will continue to elude the Afghan people in the absence of a representative and popularly elected Government. As for the Korean peninsula, we are quite encouraged by the continuing dialogue between the two States, and hope that these exchanges will effectively contribute to an improvement in relations and further enhance the prospects for peaceful unification. In accordance with the principle of universality and consistent with the earnest desire to ease tensions in the peninsula, we support the admission of both Koreas, separately or simultaneously, to full membership of fee United Nations.
Alarming environmental hazards pose or threaten to pose increasingly severe threats to the human condition and to our survival. We tend to treat environmental issues, such as degradation, resource depletion, hazardous solid wastes and pollution, as mere passing phenomena. Disasters like desertification, destruction of tropical rain forests, drought and famine have left a lasting impact in large parts of the world, particularly Africa. We are convinced that environmental issues cannot be separated from economic development, and that realization should provide fee desired impetus for a concerted, collaborative effort at every level. It was in response to that common concern that six countries in East Africa forged environmental unity by the establishment of the Inter-Governmental Authority for Drought and Development (IGADD). Headquartered in Djibouti, IGADD is fast becoming a catalyst for the formulation of appropriate policies and projects in every member country. We wish to record our gratitude to the many countries and organizations feat continue to provide IGADD with direct institutional support and needed financial resources,,
In the view of our President, His Excellency Mr. Hassan Gouled Aptidon,  "The real enemies of men are not other men but rather hunger, disease, lack of water, homelessness and poverty". Those priority basic human needs require far more serious attention and allocation
of adequate resources.
Despite satisfactory advances being made in all areas of development, Djibouti
is still poor and far from achieving many of its goals, unfavourable climatic conditions, declining economic activity, the constant influx of refugees, overstrained social services, and external constraints are some of the principal factors that militate against sound and steady progress. The destructive rainfalls and subsequent flooding that occurred earlier this year in Djibouti left behind heavy physical damage to vital infrastructures.
We are deeply grateful to the friendly countries and organisations that- responded swiftly and generously with critically needed medical and relief supplies. We are confident that the international community will continue to support Djibouti's genuine development efforts.
In conclusion, I wish to state that the Republic of Djibouti has a vital interest in peace and in helping to build up a climate of confidence in our part of the world. For a young nation, small and lacking in major resources, the maintenance of a reasonable degree of internal harmony and the pursuance off a realistic and prudent foreign policy go hand in hand. Our positive regional and international diplomacy will continue to be matched by pragmatic domestic policies.
